Citation Nr: 0932301	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-22 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
diagnosed as coronary artery disease (CAD) and 
arteriosclerotic heart disease (ASHD), to include 
consideration as being secondary to the Veteran's service-
connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to 
include consideration as being secondary to the Veteran's 
service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, attorney 


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1951 to September 
1953.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2007 rating 
decision of the Department of Veterans Affairs Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
Veteran's claims of service connection for heart disease and 
hypertension.  

These claims were previously before the Board.  In a 
September 2007 decision, the Board remanded the claims for 
further development, in particular, to obtain an opinion as 
to whether the there was a relationship between the Veteran's 
service-connected PTSD and his CAD/ASHD/hypertension.  

In September 2008, the Board denied the claims, and the 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In April, pursuant to a Joint 
Motion for Remand, the Court vacated the Board's September 
2008 decision and remanded the matter for action in 
compliance with the Joint Motion.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
St. Petersburg, Florida RO.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has cardiovascular disorders, 
including coronary artery disease, arteriosclerotic heart 
disease, and hypertension, that are causally related to his 
service-connected PTSD.  

As noted, the Board remanded the matter in September 2007 to 
obtain a VA medical opinion.  The VA examiner was 
specifically asked to provide an opinion as to the medical 
probability that any documented, pertinent cardiovascular 
condition was related to the Veteran's service-connected 
PTSD.  Further, if the Veteran's PTSD disability aggravated, 
contributed to or accelerated any cardiac pathology, the 
reviewer was asked to state to what extent.  

In February 2008, the Veteran underwent a VA compensation and 
pension (C & P) examination.  In a June 2008 addendum to the 
opinion, the examiner concluded that it was "less likely as 
not": (a) that there was a relationship between any 
documented, pertinent cardiovascular condition and the 
Veteran's service connected PTSD; (b) that the Veteran's 
service-connected PTSD aggravated, contributed to or 
accelerated any existing cardiovascular condition; and (c) 
that the Veteran's service-connected PTSD aggravated, 
contributed to or accelerated any cardiac pathology.  

As rationale for each of the foregoing opinions, the examiner 
stated that there was no medical evidence "with the VA" 
that linked PTSD with hypertension, heart disease, 
aggravation or acceleration of a cardiac condition, or 
aggravation or acceleration of cardiac pathology.  The 
examiner also opined that the likely etiology of the 
Veteran's cardiovascular conditions could not be determined 
without resorting to mere speculation.  

In the Joint Remand, which was incorporated by reference in 
an April 2009 Order of the Court, the parties noted that VA 
operates the National Center for Post-traumatic Stress 
Disorder (NCPTSD), and that NCPTSD has posted articles and 
"fact sheets" on its website that suggest potential links 
between PTSD and cardiovascular illnesses.  In the Joint 
Remand, the parties cited to a fact sheet entitled, "PTSD 
and Physical Health," by Kay Jankowski, PhD, which stated 
that a "growing body of literature has found a link between 
PTSD and physical health...A number of studies have found an 
association between PTSD and poor cardiovascular health."  
In addition, the Joint Motion cited another fact sheet 
entitled, "Trauma, PTSD, and the Primary Care Provider," 
which reported that PTSD was "linked to structural 
neurochemical changes in the central nervous system, which 
may have a direct biological effect on health.  Such health 
effects may include vulnerability to hypertension and 
atherosclerotic heart disease..."  The web page addresses 
noted in the Joint Motion have since changed; however, the 
Board has printed out copies of the cited articles and added 
them to the claims file. 

Pursuant to the April 2009 Order granting the Joint Motion, 
it was determined that a remand was necessary to obtain a new 
medical examination and/or opinion that specifically 
addressed the NCPTSD's "fact sheets" and articles.  It was 
agreed in the Joint Motion that the February/June 2008 
examination incorrectly asserted that VA does not recognize 
any relationship between PTSD and heart disease or 
hypertension. See Joint Motion, pp. 4-6.  The parties to the 
Joint Motion concluded that given that VA's NCPTSD has 
indicated that such a relationship may exist, a new VA 
examination and/or opinion that takes into account this 
information must be obtained.  See Joint Motion, p. 5.  The 
Court's Order granting the Joint Motion constitutes the law 
of the case. See Johnson v. Brown, 7 Vet. App. 25-26 (1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Return the Veteran's claims folder to 
the VA examiner who conducted the February 
2008/June 2008 examination for an opinion 
based on the record as a whole, to 
specifically include consideration of the 
aforementioned National Center for Post-
traumatic Stress Disorder (NCPTSD) 
articles and fact sheets (copies of which 
have been added to the claims file). See 
also Joint Motion, pp. 4-5.  

If the original examiner is unavailable, 
another qualified examiner may be used.  
If it is determined that an additional 
examination is needed in order to respond, 
such examination should be scheduled.  

2.  After review of the NCPTSD's articles 
and "fact sheets," as enumerated above, 
the reviewer should again opine as to the 
following:

(i)	The reviewer is requested to provide 
an opinion as to the medical 
probability that any documented 
pertinent cardiovascular condition 
which the Veteran has is related to 
the Veteran's service-connected PTSD 
disability.  In particular, the 
reviewer should discuss whether the 
Veteran's service-connected PTSD 
aggravated, contributed to or 
accelerated any existing 
cardiovascular disorder.

(ii)	If the Veteran's PTSD disability 
aggravated, contributed to or 
accelerated any cardiac pathology, 
the examiner should state to what 
extent the PTSD disability did so.

The examiner must state the reasons for 
each opinion rendered.  In providing the 
opinion(s) and accompanying rationale, the 
examiner must address the information 
provided by VA's NCPTSD, and in 
particular, the articles/fact sheets 
suggesting that a link between PTSD and 
poor cardiovascular health exists.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the reviewer.  

3.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the reviewer or 
examiner report.  If the report does not 
include adequate responses to the specific 
opinions requested, the report must be 
returned to the providing physician for 
corrective action.

4.  After all appropriate development has 
been accomplished, the RO should again 
review the record, including any newly 
acquired evidence, and readjudicate the 
issues of secondary service connection for 
the cardiovascular disorders.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The re-adjudication should include 
consideration of whether any pertinent 
pathology has been caused or made worse by 
the Veteran's service-connected cardiac 
disability or treatment thereof.  The 
rating activity will determine the 
baseline and current levels of severity 
under the Schedule for Rating Disabilities 
(38 CFR part 4) and determine the extent 
of aggravation by deducting the baseline 
level of severity, as well as any increase 
in severity due to the natural progress of 
the disease, from the current level. See 
38 C.F.R. § 3.310, 71 Fed. Reg. 52744 
(Sept. 7, 2006). (If any additional 
development, such as the scheduling of any 
kind of medical examination, or the 
obtaining of a medical opinion, is 
necessary to adjudicate this issue, 
especially in light of any newly received 
treatment records, that development should 
be accomplished.).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



